The Honorable Kenford O. Carter Deputy Prosecuting Attorney P.O. Box 1196 Yellville, AR 72687
Dear Mr. Carter:
This is in response to your request for my review and approval of Marion County Ordinance 97-97, which adopts an interlocal agreement ("Agreement") between the City of Summit and Marion County for the county's provision of law enforcement services to the city. You have also submitted the Law Enforcement Contract dated December 9, 1997.
You have not identified the Arkansas Code provision pursuant to which my review is sought, but I assume this Agreement is submitted under A.C.A. § 25-20-104 (Repl. 1996), which is part of the Interlocal Cooperation Act (A.C.A. §§ 25-20-101 through -108 (Repl. 1996)).1 That Act authorizes the joint exercise of governmental powers, privileges, or authority through cooperative action in order to make the most efficient use of those powers. See A.C.A. §§ 25-20-102 and -104.
Although I am not entirely certain that my approval of this particular Agreement is required under the Interlocal Cooperation Act, I have nevertheless reviewed it under the assumption that the Act is applicable. The Ordinance refers to a "Metropolitan Branch of the Marion County Sheriff's Office[,]" and a Board is created to coordinate the Agreement. See Law Enforcement Contract at 3. These factors may effectively distinguish the Agreement from other agreements that I have previously declined to review due to the apparent absence of any joint exercise of governmental authority or any particular governmental organization to effect a joint undertaking. See, e.g., Op. Att'y Gen. Nos. 96-309, 94-240, and 92-180. Those agreements were deemed to be more in the nature of contracts for services, which are authorized under A.C.A. § 25-20-108(a) and which do not require my approval.
I have thus proceeded to review the Agreement, and according to my review it is in proper form and compatible with the laws of this state. The Agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Because the agreement does not include the state or a state agency, A.C.A. § 14-14-910 (part of the County Government Code) is inapplicable. The inapplicability of that Code section may also be premised upon the fact that the agreement is for a term of twelve months, and thus does not establish a "permanent or perpetual relationship" (i.e., greater than twelve months) as contemplated under §14-14-910(b).